Citation Nr: 0932692	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  09-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for helicobacter pylori 
bacteria.

2.  Entitlement to an effective date earlier than June 23, 
2008, for the assignment of a 10 percent disability rating 
for service-connected tinea cruris.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a July 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which assigned a 10 percent disability rating to 
tinea cruris, effective June 23, 2008, and denied entitlement 
to service connection for helicobacter pylori bacteria.  The 
Veteran appealed that decision to the BVA and the case was 
referred to the Board for appellate review.  

The Board notes that a May 2004 rating decision granted 
entitlement to service connection for tinea cruris 
(characterized as a skin rash of the groin and buttocks), 
assigning a noncompensable disability rating, effective 
January 20, 2003, and denied entitlement to service 
connection for, in pertinent part, depressive disorder and 
headaches.  A Notice of Disagreement was filed in June 2004 
with regard to the disability rating assigned and denial of 
service connection.  A Statement of the Case was issued in 
June 2005, and a Substantive Appeal was received in August 
2005.  In March 2008, these issues were returned to the RO to 
afford the Veteran a BVA hearing at the RO.  In a July 2008 
submission, the Veteran effectively withdrew his appeal of 
entitlement to a higher assignable rating for tinea cruris 
and entitlement to service connection for depressive disorder 
and headaches.  As such, these issues are no longer before 
the Board.

In the Veteran's April 2009 Substantive Appeal, he raised the 
issues of entitlement to service connection for hiatal hernia 
and tinea pedis (claimed as fungal infection of toe nails).  
However these matters are not before the Board because they 
have not been prepared for appellate review.  Accordingly, 
these issues are referred to the RO for appropriate action.


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, shortly after certification to the Board, in a 
July 2009 submission, the Veteran requested a videoconference 
hearing before the Board.  As such, the case must be returned 
to schedule such a Board hearing at the Los Angeles RO.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

The RO/AMC should schedule the Veteran 
for a BVA videoconference hearing in Los 
Angeles, California.  Once the hearing is 
conducted, or in the event the Veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

